Title: To Thomas Jefferson from François Adriaan Van der Kemp, 12 March 1821
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas

Dear and respected Sir!Oldenbarneveld
12 March 1821I should need an apology for intruding on your precious moments of leisure, as I have nothing interesting to communicate, had you not bestowed before at different times so many favours upon me. now I consider it needless and consider it becoming after a long silence, to pay you once more the due tribute of my respect and gratitude as to whom I am indebted the distinguished attentions, which I received in this country from several of the wise and good. the remembrance of which was vividly renewed by my visit last year at Boston and Quincy from whence I addressed you with a few lines.I wished, you could have witnessed the pleasure. which a part of your last Letter, with which I was honoured, did give to our venerable friend. would to god—he was here! He devoted daily a considerable time in reading. walking and even assisting in cultivating and adorning his garden. His mental powers remain undiminished. his trembling hand prevents writing—every day was feast—and he even condescended—to accompany me at Boston—at the Invitation of mutual friends—all rancorous  feelings—so much indulged with bitterness against him—are soothed or rooted out—even former malice repents and makes atonement by voluntary confession—this I witnessed—and do you not, my Dear Sir! enjoy similar gratifications. I trust—you do—and how far more desirable is such a situation finally—above that in  which a weak man is idolised by a host of creeping—selfish—sycophants—and scorned and cursed, when he is divested of the power to glut their insatiable avarice. I at least have the pleasure—that I witnessed the justice done to you in our State—You mentioned—that you would leave little behind you—but even that little must be valuable. It can not be—or there must be among your papers—to encrease yet the value of your notes—and—although you was too long and too deep engaged in the general state concerns. the man—who could collect and pen—the valuable materials, with which I was entrusted, must have arranged others—of a similar price—and why should these be burried in oblivion? my service—in this respect—you may command, and every restriction shall be religiously kept.I hope—your university exceeds in its infancy your most glowing expectations—and doubt not or posterity shall gratefully remember the Father of the Institution—Perhaps—you might through your friends inform yourselves if in the Records of your State from 1650–60—perhaps earlier—transactions are mentioned between the Virginians and the Government of N. Netherland—I do not question of such ones—principally·—relative to trade and mutual intercourse—so too with regard to the settlement on the Delaware or South river—must be mentioned. except these transactions were private arrangements between the governours—Did you—when in Europe—see the map of the United States published in London and Amsterdam. by mitchel—undertaken with approbation of the Lord’s Commissioners of the plantations and trade?  I ask the question, because—in that map the famous salt-mountain—there called Salt-rock—is designated on the same spot, where the Indians informed Gen. Shiller that it existed—viz on 39 degr. between the Akansas and Padouesland—That Being—whom we revere—pour the choice of his blessings upon you—health and contentment till the hour of parting! while you will permit me, to solicit, while I yet remain—in the enjoyment of this happiness, among the living, that you will be pleased to continue to honour me with your remembrance—while I am—with high respect and considerationDear and respected Sir! Your most obed. and obliged ServantFr Adr. vander Kemp